EXHIBIT 10.60

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
30th day of November, 2006, by and between Prime Group Realty Trust, a Maryland
real estate investment trust (“PGRT”), Prime Group Realty, L.P., a Delaware
limited partnership and the operating partnership for PGRT (“Prime”) and solely
for purposes of Section 4 hereof, Prime Office Company, LLC, a Delaware limited
liability company (the “Parent”) and Nancy Fendley, an individual domiciled in
the State of Illinois (“Executive”).

W I T N E S S E T H:

A.    PGRT and Prime are engaged primarily in the ownership, management,
leasing, marketing, acquisition, development and construction of office and
industrial real estate facilities throughout the Chicago metropolitan area.

B.           Each of PGRT, Prime and Parent believe that each would benefit from
Executive’s service as Executive Vice-President – Leasing of Employer (as
defined in Section 1 hereof), and PGRT and Prime agree to employ Executive in
such position.

C.           Executive wishes to commit to serve Employer in the position set
forth herein on the terms herein provided.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein set forth, and for other good and valuable consideration, Employer and
Executive hereby agree as follows:

1.            Employment and Duties. During the Employment Term (as defined in
Section 2 hereof), Prime and PGRT shall employ Executive, and Executive agrees
to be employed by Prime and PGRT, as Executive Vice President – Leasing of Prime
and PGRT on the terms and conditions provided in this Agreement (Prime and PGRT,
collectively, are “Employer”). Employer shall have the right to specify which of
Employer’s affiliates or related parties (including but not limited to Prime
Group Realty Services, Inc. or PRS Corporate Realty Services, Inc.) shall have
Executive on its payroll. Executive shall conduct, operate, manage and promote
the leasing efforts across the Employer’s portfolio, with primary responsibility
for 77 West Wacker, Citadel Center, and 330 North Wabash and/or such other
building(s) as may be mutually determined by Executive and the Employer’s Chief
Executive Officer (the “CEO”). The CEO and/or the Board of Trustees of PGRT (the
“Board”) may from time to time further define and clarify Executive’s duties and
services hereunder. Executive agrees to devote Executive’s diligent,
professional and commercially reasonable-efforts and substantially all of
Executive’s business time, attention, energy and skill to perform Executive’s
duties as Executive Vice President – Leasing of Employer, provided that it shall
not be a violation of this Agreement for Executive to engage in limited tenant
and owner (in connection with sales of assets and not leasing) representation
contemplated by EXHIBIT A hereto, or to manage her and her family’s personal
investments or engage in service for such corporate, civil, community or
charitable



organizations as she may select, so long as such activities do not substantially
interfere with Executive’s performance of her duties hereunder or violate her
obligations under Section 6.

2.            Term. The term of this Agreement shall commence on November 30,
2006, Executive’s start date, and expire on December 31, 2008 (the “Initial
Term”), provided, however, that this Agreement shall automatically be renewed
for successive one year terms following the Initial Term (each a “Renewal Term”
and together with the Initial Term, the “Employment Term”), unless at least
thirty (30) days prior to the end of the Initial Term or any Renewal Term, as
applicable, either party shall give the other written notice of its intention to
terminate this Agreement.

3.            Compensation and Related Matters. (a) Base Salary. As compensation
for performing the services required by this Agreement during Executive’s
employment with Employer, Employer shall pay to Executive an annual salary of no
less than $190,000 (“Base Compensation”), payable in accordance with the general
policies and procedures for payment of salaries to its executive personnel
maintained, from time to time, by Employer (but no less frequently than
monthly), subject to withholding for applicable federal, state, and local taxes.
Commencing on January 1, 2008, increases in Base Compensation, if any, shall be
determined based on periodic reviews of Executive’s performance pursuant to the
Company’s standard performance appraisal processes.

(b)          Bonus. In addition to Base Compensation, the Executive shall be
paid, or shall have the opportunity to earn, Bonus Compensation, as set forth on
EXHIBIT A hereto consisting of the: PNOI Bonus, Leasing Bonus, Tenant
Representation Bonus, and Year-End Bonus as described, and subject to the terms
and conditions, of EXHIBIT A and this Agreement.

(c)          Benefits. During Executive’s employment and subject to the
limitations and alternative rights set forth in this Section 3(c), Executive and
Executive’s eligible dependents shall have the right to participate in the
medical and dental benefit plan established by Employer (which may include
contributions by Executive) and in any other retirement, pension, insurance,
health or other benefit plan or program that has been or is hereafter adopted by
Employer (or in which Employer participates), as such plans and programs may be
amended or modified from time to time by Employer, according to the terms of
such plan or program with all the benefits, rights and privileges as are enjoyed
by any other executive officers of Employer.

(d)          Expenses. Executive shall be reimbursed, subject to Employer’s
receipt of invoices or similar records as Employer may reasonably request in
accordance with its policies and procedures, as such policies and procedures may
be amended or modified from time to time by Employer, for all reasonable and
necessary expenses incurred by Executive in the performance of Executive’s
duties hereunder, including expenses for business entertainment and meals
(whether in or out of town) and the Employer’s standard mileage rate
reimbursement for business travel, but excluding automobile insurance. Employer
shall provide Executive with Employer-paid parking at 77 West Wacker.

(e)          Vacations. During Executive’s employment with Employer, Executive
shall be entitled to vacation in accordance with Employer’s practices, as such
practices may be amended or modified from time to time by Employer, provided
that Executive shall be entitled to

 

 

2

 





at least four (4) weeks paid vacation in each full calendar year. Vacation time
for Executive shall not be required to vest, but shall be fully available as of
2007, with 2 vacation days available for 2006. Upon the termination of
Executive’s employment, no compensation shall be paid to Executive for unused
vacation time, except that in the event Executive’s employment is terminated
without cause as provided in Section 5(a)(i) below, Executive shall be entitled
to payment for “Pro-Rata Unused Vacation Time”, as defined below. Executive may
accrue unused vacation time if not used in any calendar year or years, however,
the maximum cumulative amount of vacation time that Executive may accrue and
carry over from all prior calendar years to the next calendar year is one (1)
week. “Pro-Rata Unused Vacation Time” means an amount equal to the positive
difference, if any, between (i) twenty-eight (28) days plus any unused vacation
time carried over from prior years to the extent permitted pursuant to the
foregoing sentence, multiplied by the quotient of (A) the number of days in the
then-current calendar year through to the date of the termination of Executive’s
employment, divided by (B) 365, less (ii) the amount of vacation days taken by
Executive for the then-current calendar year through to the date of the
termination of Executive’s employment.

(f)           Indemnification and Insurance. Subject to applicable law from time
to time, Employer agrees to indemnify and hold harmless Executive to the fullest
extent permitted by applicable law and upon terms no less favorable than as
provided in Employer’s organizational documents in effect immediately prior to
the date of this Agreement.

4.            Equity Opportunity. Parent shall provide to Executive an
opportunity to purchase equity on terms and conditions set forth on EXHIBIT B
hereto.

 

5.

Termination. (a) Termination by Employer:

(i)           Without Cause. Employer may terminate this Agreement and
Executive’s employment at any time (other than for Cause, as that term is
defined in Section 5(a)(ii) hereof) upon thirty (30) days’ prior written notice
to Executive. In connection with the termination of Executive’s employment
during the Employment Term pursuant to this Section 5(a)(i), (A) Employer shall
pay to Executive Executive’s Base Compensation in accordance with Section 3(a)
hereof up to the effective date of such termination, (B) to the extent not
previously paid, Employer shall pay to Executive all Leasing Bonuses previously
earned, payable to Executive in accordance with Section 3(b) and EXHIBIT A
hereof for or with respect to any calendar years prior to and including the
calendar year in which such termination occurs; (C) to the extent not previously
paid, Employer shall pay to Executive a pro-rata share of her PNOI Bonus, in
accordance with Section 3(b) and EXHIBIT A hereof, with respect to any calendar
years prior to and for that portion of the calendar year in which the
termination occurs; (D) Employer shall provide to Executive the benefits set
forth in Sections 3(c) for six (6) months from the date of such termination and
in Sections, 3(d) and 3(e) hereof up to the effective date of such termination
and (E) Employer shall pay to Executive an amount in one lump sum equal to the
aggregate Base Compensation over the remainder of the Employment Term in effect
immediately prior to the effective date of termination, determined without
regard to such termination, but not to exceed six (6) months of Base
Compensation if Employer provides notice of such termination prior to May 29,
2007 and not to exceed one (1) year of Base Compensation if Employer provides
notice of such

 

 

3

 





termination after such date, and (F) Leasing Bonuses shall be paid to Executive
if a transaction is consummated, in which Executive was involved prior to the
effective date of termination, within six (6) months of the date of termination
(a “Post-Termination Leasing Bonus”); provided, however, that the Employer’s
obligations to make such payments shall be subject to the execution,
enforceability and effectiveness of a general release and waiver of all claims
by the Executive with respect to the Employer and its subsidiaries, and their
respective affiliates, officers, directors, trustees, employees and agents
pursuant to a separation agreement in form and substance reasonably specified by
the Employer. For purposes of this Agreement, the “effective date of
termination” shall mean the last day on which Executive is employed with
Employer which may be later than the date of the delivery of any applicable
notice of termination. Notwithstanding the foregoing, no Post-Termination
Leasing Bonus shall be due unless (i) the name of the relevant tenant is
contained on a list of tenants provided by Executive to Employer within ten (10)
business days after the effective date of the termination of Executive’s
employment, and (ii) any such tenant is a tenant to which a written lease
proposal or a draft of a lease or term sheet was sent by Employer to such
potential tenant within six (6) months prior to the effective date of the
termination.

(ii)          With Cause. Employer may terminate this Agreement for Cause
immediately upon written notice to Executive. Employer may elect to require
Executive to continue to perform Executive’s duties under this Agreement for an
additional thirty (30) days following notice of termination, and Executive shall
be entitled to the benefits of this Agreement (including compensation) during
such thirty (30) day period; provided, however, that unless per-approved by
Employer, Executive shall not incur any material business expenses during such
period other than customary recurring expenses such as monthly cell phone and
blackberry charges. In connection with the termination of Executive’s employment
pursuant to this Section 5(a)(ii), (A) Employer shall pay to Executive
Executive’s Base Compensation in accordance with Section 3(a) hereof up to the
effective date of such termination, and (B) Employer shall provide to Executive
the benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to the
effective date of such termination. For purposes of this Agreement, “Cause”
shall mean (1) a finding by the CEO or Board that Executive has materially
harmed Employer, its business, assets or employees through an act of dishonesty,
material conflict of interest, gross misconduct or willful malfeasance,
(2) Executive’s conviction of (or plea of nolo contendere to) a felony,
(3) Executive’s failure to perform (which shall not include inability to perform
due to disability) in any material respect Executive’s material duties under
this Agreement after written notice specifying the failure and an opportunity to
cure within thirty (30) days receipt of such written notice (it being understood
that (i) if Executive’s failure to perform is not of a type requiring a single
action to fully cure, then Executive may commence the cure promptly after such
written notice and thereafter diligently prosecute such cure to completion and
(ii) that failure of Employer to terminate this Agreement upon the expiration of
the thirty (30) day period provided for Executive to cure shall in no way
constitute a waiver of Employer’s right to terminate Executive for cause
pursuant to this subparagraph if, in Employer’s reasonable judgment, Executive
has failed to cure such failure to perform), (4) the breach by Executive of any
of Executive’s material obligations hereunder (other than those covered by
clause (3) above) and the failure of Executive to cure such breach within thirty
(30) days after receipt by Executive

 

 

4

 





of a written notice of Employer specifying in reasonable detail the nature of
the breach, or (5) Executive’s sanction (including restrictions, prohibitions
and limitations agreed to under a consent decree or agreed order) under, or
conviction for violation of, any federal or state securities law, rule or
regulation (provided that in the case of a sanction, such sanction materially
impedes or impairs the ability of Executive to perform Executive’s duties and
exercise Executive’s responsibilities hereunder in a satisfactory manner).

(iii)        Disability. If due to illness, physical or mental disability, or
other incapacity, Executive shall fail during any four (4) consecutive months to
perform the duties required by this Agreement, Employer may, upon thirty (30)
days’ written notice to Executive, terminate this Agreement and Executive’s
employment. In the event of any such termination, (A) Employer shall pay to
Executive Executive’s Base Compensation in accordance with Section 3(a) hereof
up to the effective date of such termination, (B) to the extent not previously
paid, Executive shall be entitled to all Bonus Compensation payable to Executive
in accordance with Section 3(b) and EXHIBIT A hereof for or with respect to any
calendar years prior to the calendar year (and any Leasing Bonuses earned
through the date of termination in the current calendar year) in which such
termination occurs, and (C) Employer shall provide to Executive the benefits set
forth in Sections 3(c) (or the after-tax cash equivalent) for six (6) months
from the date of such termination and in Sections 3(d) and 3(e) hereof up to the
effective date of such termination and (D) any earned Post-Termination Leasing
Bonuses. This Section 5(a)(iii) shall not limit the entitlement of Executive,
Executive’s estate or beneficiaries to any disability or other benefits
available to Executive under any disability insurance or other benefits plan or
policy which is maintained by Employer for Executive’s benefit (as opposed to
Employer’s benefit). For purposes of this Agreement, the “date of disability”
shall mean the first day of the consecutive period during which Executive fails
to perform the duties required by this Agreement due to illness, physical or
mental disability or other incapacity.

(b)          Termination by Executive. Executive may terminate this Agreement
and Executive’s employment at any time for any reason or for no reason upon
thirty (30) days’ written notice to Employer, during which period Executive
shall continue to perform Executive’s duties under this Agreement if Employer so
elects. In connection with the termination of Executive’s employment pursuant to
this Section 5(b), (A) Employer shall pay to Executive Executive’s Base
Compensation in accordance with Section 3(a) hereof up to the effective date of
such termination, (B) to the extent not previously paid, Executive shall be
entitled to all Bonus Compensation payable to Executive in accordance with
Section 3(b) hereof for or with respect to any calendar years prior to the
calendar year in which such termination occurs, and (C) Employer shall provide
to Executive the benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to
the effective date of such termination.

(c)          Death. Notwithstanding any other provision of this Agreement, this
Agreement shall terminate on the date of Executive’s death. In such event
occurring during the Employment Term, (A) Employer shall pay to Executive
Executive’s Base Compensation in accordance with Section 3(a) hereof up to the
date of such death, (B) to the extent not previously paid, Executive shall be
entitled to all Bonus Compensation payable to Executive in accordance with
Section 3(b) and EXHIBIT A hereof for or with respect to any calendar years
prior to the

 

 

5

 





calendar year in which such death occurs, and (C) Employer shall provide to
Executive’s family enrolled in any such benefit plans the benefits set forth in
Sections 3(c) (or the after-tax cash equivalent) for six (6) months from the
date of such termination and in Sections 3(d) and 3(e) hereof up to the date of
such death and (D) any earned Post-Termination Leasing Bonuses. This
Section 5(c) shall not limit the entitlement of Executive, Executive’s estate or
beneficiaries under any insurance or other benefits plan or policy which is
maintained by Employer for Executive’s benefit (as opposed to Employer’s
benefit).

 

6.

Covenants of Executive.

(a)          No Conflicts. Executive represents and warrants that Executive is
not personally subject to any agreement, order or decree which restricts
Executive’s acceptance of this Agreement and the performance of Executive’s
duties with Employer hereunder.

(b)          Non-Competition. During Executive’s employment with the Employer
and, in the event of the termination of this Agreement pursuant to the
provisions of Section 5(a)(ii) (by Employer with Cause) or 5(b) (by Executive)
hereof, for a period of six (6) months thereafter, Executive shall not, in any
capacity whatsoever, either on Executive’s own behalf or on behalf of any other
person or entity with whom Executive may be employed or associated, participate
or engage in any marketing or leasing activities relating to the leasing or
potential leasing of any real estate space to any tenants of Employer and/or its
affiliates. Furthermore, for a period of twelve (12) months after any applicable
Section 5(a)(ii) or 5(b) termination event, Executive shall not, directly or
indirectly, solicit, attempt to hire or hire any employee or client of Employer.

(c)          Non-Disclosure. During the Executive’s employment with the Employer
and for as long after the expiration or termination of this Agreement as such
information is a Trade Secret (as hereinafter defined), Executive shall not
disclose or use, except in the pursuit of the Business for or on behalf of
Employer, any Trade Secret of Employer, whether such Trade Secret is in
Executive’s memory or embodied in writing or other physical form. For purposes
of this Section 6(c), “Trade Secret” means any information which derives
independent economic value, actual or potential, with respect to Employer from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and is the subject of efforts to maintain its secrecy that are reasonable under
the circumstances, including, but not limited to, lease terms and provisions,
trade secrets, customer lists, sales records and other proprietary commercial
information. Said term, however, shall not include general “know-how”
information acquired by Executive prior to or during the course of Executive’s
service which could have been obtained by him from public sources without the
expenditure of significant time, effort and expense which does not relate to
Employer.

(d)          Business Opportunities. For so long as Executive is employed by
Employer, Executive agrees to bring to Employer any and all business
opportunities which come to Executive’s attention for the acquisition,
development, management, leasing or marketing of real estate for industrial or
office use. The foregoing shall not prohibit Executive from making passive
investments so long as they are not investments in a Competing Opportunity,
except for publicly traded securities of entities which may be involved in
Competing Opportunities. In the

 

 

6

 





event that Employer elects not to participate or take advantage of any such
business opportunity, (i) upon termination of Executive’s employment with
Employer for any reason, Executive shall be free to pursue such business
opportunity, provided that such business opportunity does not cause any tenant
to relocate from a facility owned and/or operated by Employer, PGRT or any of
their respective subsidiaries and (ii) upon reasonable prior written notice to
Employer, Executive may pursue such business opportunity so long as in
Employer’s reasonable discretion it does not interfere with the performance of
Executive’s duties under this Agreement and it does not involve a facility or
activity which is or could reasonably be expected to be in competition for
tenants with properties owned by Employer or being considered for acquisition or
development by Employer (a “Competing Opportunity”).

(e)          Return of Documents. Upon termination of Executive’s services with
Employer, Executive shall return all originals and copies of books, records,
documents, customer lists, sales materials, tapes, keys, credit cards and other
tangible property of Employer within Executive’s possession or under Executive’s
control.

(f)           Equitable Relief. In the event of any breach by Executive of any
of the covenants contained in this Section 6, it is specifically understood and
agreed that Employer shall be entitled, in addition to any other remedy which it
may have, to equitable relief by way of injunction, an accounting or otherwise
and to notify any employer or prospective employer of Executive as to the terms
and conditions hereof.

(g)          Acknowledgment. Executive acknowledges that Executive will be
directly and materially involved as a senior executive in all important policy
and operational decisions of Employer. Executive further acknowledges that the
scope of the foregoing restrictions has been specifically bargained between
Employer and Executive, each being fully informed of all relevant facts.
Accordingly, Executive acknowledges that the foregoing restrictions of Section 6
are fair and reasonable, are minimally necessary to protect Employer, its other
partners and the public from the unfair competition of Executive who, as a
result of Executive’s performance of services on behalf of Employer, will have
had unlimited access to the most confidential and important information of
Employer, its business and future plans. Executive furthermore acknowledges that
no unreasonable harm or injury will be suffered by him from enforcement of the
covenants contained herein and that Executive will be able to earn a reasonable
livelihood following termination of Executive’s services notwithstanding
enforcement of the covenants contained herein.

7.            Entire Agreement. This Agreement supersedes any and all prior
agreements between Executive and Employer and any officer, director, employee or
affiliate thereof and constitutes the entire agreement between the parties
representing the subject matter hereof and there are no representations,
warranties or other commitments other than those expressed herein.

8.            Assignment. Neither this Agreement nor any rights or duties of
Executive hereunder shall be assignable by Executive and any such purported
assignment by him shall be void. Employer may assign all or any of its rights
hereunder provided that substantially all of the assets of Employer are also
transferred to the same party.

 

 

7

 





9.            Successor to Employer. Employer will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all the business and/or assets of Employer,
as the case may be, by agreement in form and substance reasonably satisfactory
to Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that Employer
would be required to perform it if no such succession or assignment had taken
place. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee or other designee or, if there be
no such designee, to Executive’s estate.

10.          Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if personally delivered, sent by
courier or by certified mail, postage or delivery charges prepaid, to the
following addresses:

 

(a)

if to Executive, to:

Nancy Fendley

1539 W. Oakdale Ave.

Chicago, IL 60657

 

 

(b)

if to Employer, to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: Chief Executive Officer

With a copy to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: General Counsel

Any notice, claim, demand, request or other communication given as provided in
this Section 10, if delivered personally, shall be effective upon delivery; and
if given by courier, shall be effective one (1) business day after deposit with
the courier if next day delivery is guaranteed; and if given by certified mail,
shall be effective three (3) business days after deposit in the mail. Either
party may change the address at which it is to be given notice by giving written
notice to the other party as provided in this Section 10.

 

 

8

 





11.          Amendment. This Agreement may not be changed, modified or amended
except in writing signed by both parties hereto.

12.          Waiver of Breach. The waiver by either party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

13.          Severability. Employer and Executive each expressly agree and
contract that it is not the intention of either party to violate any public
policy, statutory or common law, and that if any covenant, sentence, paragraph,
clause or combination of the same of this Agreement (a “Contractual Provision”)
is in violation of the law of any state where applicable, such Contractual
Provision shall be void in the jurisdictions where it is unlawful, and the
remainder of such Contractual Provision, if any, and the remainder of this
Agreement shall remain binding on the parties such that such Contractual
Provision shall be binding only to the extent that such Contractual Provision is
lawful or may be lawfully performed under then applicable laws. In the event
that any part of any Contractual Provision of this Agreement is determined by a
court of competent jurisdiction to be overly broad thereby making the
Contractual Provision unenforceable, the parties hereto agree, and it is their
desire, that such court shall substitute a judicially enforceable limitation in
its place, and that the Contractual Provision, as so modified, shall be binding
upon the parties as if originally set forth herein.

14.          Governing Law. This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with the laws of the State of Illinois,
exclusive of the conflict of laws provisions of the State of Illinois.

15.          Counterparts and Facsimile Signatures.         This Agreement may
be executed by the parties in separate counterparts, each of which shall be
considered one and the same Agreement. This Agreement may be signed by each of
the parties via facsimile or email signatures, each of which shall be as valid
and binding as an original signature.

 

 

9

 





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

PRIME GROUP REALTY TRUST

By: [s] Jeffrey A. Patterson                                 
Name: Jeffrey A. Patterson                                  
Title: President and Chief Executive Officer

 

PRIME GROUP REALTY, L.P.

By:PRIME GROUP REALTY TRUST
Its: General Partner

By: [s] Jeffrey A. Patterson                                 
Name: Jeffrey A. Patterson                                  
Title: President and Chief Executive Officer

[s] Nancy Fendley     
Nancy Fendley

 

The undersigned agrees to perform the obligations of Parent described in
Section 4 and EXHIBIT B hereof.

 

PRIME OFFICE COMPANY, LLC

By:[s] David Lichtenstein                                    
Name: David Lichtenstein                                   
Title: President and Authorized Person

 

 

 

10

 





EXHIBIT A

 

A.

PNOI Bonus

 

1)

2007. Provided Executive remains continuously employed with Employer through
December 31, 2007, Executive shall receive a PNOI Bonus for 2007, payable within
45 days after year-end 2007. The “PNOI Bonus” shall be equal to the gross PNOI
Bonus for 2007 determined as described below.

 

2)

2008. Provided Executive remains continuously employed with Employer through
December 31, 2007, and the earlier of the expiration of the Employment Term or
December 31, 2008, Executive shall receive a PNOI Bonus for each of 2007 and
2008, respectively, payable within 45 days after the applicable year end. The
“PNOI Bonus” shall be equal to the gross PNOI Bonus determined as described
below, pro rated, in the case of 2008, for the period of actual employment
during 2008.

 

3)

Calculation of PNOI Bonus. With respect to each calendar year during the
Employment Term, Executive shall be entitled to receive a gross PNOI Bonus equal
to 2% of the positive increase, if any, in PNOI (as defined below) for the
calendar year with respect to which the PNOI Bonus is being determined (“Bonus
Year”) over PNOI for the prior calendar year (“Base Year”). For purposes of this
calculation, PNOI shall be equal to the aggregate net property operating income
of all of Employer’s properties based upon the property specific operating
statements, exclusive of debt and other financing costs. PNOI for the Bonus Year
and/or Base Year will be subject to such adjustments as the Board and Executive
may agree to take into account for known or anticipated lease expirations or
inceptions or other events; provided, that with respect to new leases involving
free or discounted lease payment periods at inception, income shall be rolled
forward into such periods using a discount factor of 8%; and, provided further,
that with respect to properties that are not wholly-owned, there will be taken
into account from the operating statements of such properties only that portion
of the results that reflects the Employer’s ownership portion. For purposes of
determining the PNOI Bonus for 2007, the PNOI for the 2006 Base Year shall be
$52,914,000 (subject to reasonable adjustment by the Employer for changes in the
portfolio of properties owned by Employer).

 

B.

Leasing Bonus.

 

1)

Executive shall be entitled to receive a bonus payment with respect to each new
lease and lease renewal executed during the Employment Term (and for six (6)
months after the Employment Term in the event of any Post-Termination Leasing
Bonuses); provided a bonus will be payable with respect to those lease
transactions where the lease is executed before four weeks after Executive
commences Executive’s employment only if in the reasonable judgment of the

 

 

B-1

 

 



Company, the Executive has taken an active role in obtaining the executed lease.
The amount of the bonus (with the exception of bonuses for leases relating to 77
West Wacker Drive, Citadel Center and 330 N. Wabash or such other building for
which Executive has primary responsibility for leasing as mutually determined by
Employer and Executive pursuant to Section 1 of the Agreement) shall be 25 cents
per square foot for leases having a term of at least three years. Bonuses for
such leases having a term of less than three years will be pro-rated at 8.33
cents per square foot for each full year of term. With respect to leases of
space in 77 West Wacker, Citadel Center and 330 N. Wabash (or such other
building for which Executive has primary responsibility for leasing as mutually
determined by Employer and Executive pursuant to Section 1 of the Agreement),
such leasing bonus shall be $1.00 per square foot for leases having a term of at
least three years, and for leases having terms shorter than three years, 33
cents per square foot for each full year of term. The leasing bonuses described
in this paragraph shall be paid within 30 days after execution of the lease or
lease renewal. For new leases or lease renewals, expansions or extensions which
have a commencement date or effective date of more than twenty four (24) months
from the date signed, the relevant leasing bonus shall be discounted to present
value at a discount rate of 8% per year. Notwithstanding the foregoing sentence,
there shall be no discount to present value for the extension, expansion or
renewal of existing leases if the tenant is already in occupancy of the space in
question and all conditions to the effectiveness of such extension, expansion or
renewal have been satisfied.

Except as provided below, Executive shall also be entitled to a leasing bonus of
$82,500 less any leasing bonuses Executive receives after the date of this
Agreement relating to Floors 2 through 13, inclusive, of 330 N. Wabash Avenue,
Chicago, Illinois (“Floors 2-13”), in the event the foregoing building or a
portion of it that contains Floors 2-13, is sold to an unaffiliated third party
and Employer or an affiliate is not retained as leasing agent for Floors 2-13.
In the event that a portion but not all of Floors 2-13 is sold, then the $82,500
shall be adjusted pro-rata and the leasing bonuses, if any, deducted shall only
be those relating to that portion of Floors 2-13 being sold. In the event that
any sale of all or a portion of Floors 2-13 is being made in lieu of a lease to
an office space user (or third party designated by an office space user for
transaction structuring purposes), which office space user is using such space
for its own office purposes, then a leasing bonus of $1.00 per square foot shall
be payable in the same manner as specified in the foregoing paragraph and the
$82,500 leasing bonus shall not be applicable.

 

C.

Tenant Representation Bonus.

During the Employment Term, Executive may be involved in limited tenant
representation and consulting and property disposition/acquisition work provided
(a) Executive conducts such activity through the Employer’s licensed brokerage
firm, (b) such activity is incidental in nature, each project is done with the
consent of the CEO and such activity does not interfere with Executive’s
discharge of her duties and responsibilities as contemplated in Section 1 of the
Agreement and is

 

 

B-2

 

 



not a Competing Opportunity, and (c) commissions are paid to the Employer’s
licensed brokerage firm. The Executive will be entitled to receive a bonus with
respect to such representations from the Employer’s licensed brokerage firm a
commission as follows:

For gross commissions received by Employer up to $249,999: 70% to Executive

Once the sum of gross commissions received by Employer exceed $250,000, then
Executive shall receive 90% of such commissions.

The transactions set forth below shall be excluded from the operation of this
Paragraph provided they close by December 31, 2007, such that Executive shall be
entitled to 100% of any commissions arising from the specified transactions

 

(1)

Tenant Rep Work-State Farm (Detroit area and Homewood)

 

(2)

Building Sales – State Farm (Homewood and Tinley Park).

Executive shall be responsible for paying any direct third-party costs and
expenses incurred by Employer in connection with the foregoing Items (1) and (2)
above.

 

D.

Year End Bonus.

Executive shall also be eligible for discretionary year-end bonus related to her
employment during each calendar year based on a review of Executive’s
performance for the respective calendar year pursuant to the Company’s standard
performance appraisal processes and subject to Executive working diligently
toward and achieving overall leasing objectives. Employer will also consider a
discretionary pro-rata year-end bonus for calendar year 2006 subject to
Executive achieving certain lease objectives.

 



 

B-3

 

 



EXHIBIT B

Provided Executive has remained continuously employed through the May 29, 2007,
then Executive shall have the following rights pursuant to the business terms as
described below.

Equity-Based Arrangements

Equity Investment

From and after the May 29, 2007 through to December 31, 2007, the Executive will
be permitted to purchase up to 1.0% of the equity ownership (the “Equity”) of
Prime Office Company, LLC (the “Company”) in the form of L.P. or similar units
of the same class at a price on substantially the same other economic terms as
Prime Office Company LLC’s other initial equity investors (the “Investors”).
This option may not be exercised prior to May 29, 2007, and will expire on the
earlier of December 31, 2007, or such earlier date that Executive’s employment
with Employer is terminated, for any reason.

To the extent the Company is funded through additional issuances of equity, the
Executive shall be given an opportunity to purchase additional equity in an
amount necessary to preserve the Executive’s 1.0% percent of ownership. The
price for such additional Equity shall be the purchase price paid for the
additional equity issuance that gave rise to the additional Equity purchase
opportunity. The Company will provide Executive at least ten business days
notice prior to any cash distributions resulting from financing or sale
transactions (as opposed to from operations) to the Investors such that
Executive shall have an opportunity to purchase Equity prior thereto and thereby
be entitled to share in any such distribution. This notice obligation shall
cease once Executive has purchased all of the Equity.

Purchase Loan

The Lightstone Group LLC or an affiliate thereof (“Lightstone”) will make a loan
(“Loan”) available to the Executive for her purchase of the Equity. The
principal and interest on the loan will be subject to a ten-year balloon
repayment with interest accruing annually at 7%; provided that Executive shall
be required to apply the net after-tax cash proceeds of any distributions from
the Equity (but not other compensation due under this Agreement) towards payment
of the Loan. The Loan shall be secured by the Equity and non-recourse to the
Executive.

The Loan may be prepaid without penalty. The Loan will accelerate and become due
to the extent of any transfer or sale of Equity by Executive other than as
permitted below.

 

 

B-4

 

 



Transfer Restrictions

No Equity issued to the Executive may be transferred (subject to customary
exceptions for estate planning, transfers at death and transfers to an entity
controlled solely by the Executive and formed solely for the benefit of the
Executive and her immediate family), except as permitted under drag-along,
tag-along or registration rights.

Tag-Along,

Drag-Along and

Registration Rights

Executive’s Equity will be subject to customary tag-along drag-along and
registration rights

.

Termination of

Restrictions

The restrictions on transfer shall terminate in the event of an IPO or other
transaction whereby the Equity becomes publicly traded, subject to any lock-up
restrictions imposed on other employee shareholders or Company or its
affiliates.

Any capitalized terms used in this Term Sheet that are not defined herein shall
have the respective meanings given to such terms in the Employment Agreement to
which this EXHIBIT B is attached.

 

 

 

B-5

 

 

 

 